Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 13/28/2019. Claims 1, 13 and 20 are independent claims. Claims 1-21 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant presents the following arguments in the September 20, 2021 amendment. 
Applicant's arguments with respect to claims 1, 13 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramu et al. (US 2015/0227602 A1, hereinafter Ramu) in view of Ashraf et al. (US 2018/0285214 A1, hereinafter Ashraf) and in view of Iyer et al. (US 2017/0060918 A1, hereinafter Iyer).  
Regarding independent claim(s) 1, Ramu discloses a method, comprising: receiving, at a cloud service system (Ramu discloses includes provisioning, by the content data storage device, cloud storage for use by the content data storage device to provide the one or more content data storage services subscribed to by the remote device.  The method includes receiving, by the content data storage device, data indicative of a request to use the replicated device in the cloud. Data indicative of a request to use the replicated device in the cloud is received. The processor, cause the processor to receive data associated with a plurality of computing devices, the plurality of computing devices being managed by the computing system, (see Ramu: para. 0055-0065, 0070-0079, 0290 and 0332). This reads on the claim concept of a method, comprising: receiving, at a cloud service system),      
	metadata associated with content stored in a corresponding primary storage system to which the corresponding secondary storage cluster is associated and metadata associated with content stored in the corresponding secondary storage cluster (Ramu discloses this module is responsible for controlling and collecting metadata from the application 300. It stores the application data in a data storage object and associates with it the metadata that relates the various changes to the application data over time, such that changes over time can be readily identified. A snapshot is taken from primary storage to secondary storage; this snapshot is then used for a backup operation to other secondary storage. The application data are stored for the purposes such as backup, disaster recovery, and archiving, indexing, reporting and other uses. Storage virtualization is the process of grouping the physical storage from multiple network storage devices so that it looks like a single storage device (e.g., a physical content data storage cluster). This module is responsible for controlling and collecting metadata from the application. Storage Domain stores the hard disk images of all virtual machines in the Virtualization environment. The storage resources may also have different geographic locations, cost and speed attributes (domain), and may support different protocols, (see Ramu: para. 0055-0065, 0066-0080, 0148, 0290 and 0332). This reads on the claim concept of metadata associated with content stored in a corresponding primary storage system to which the corresponding secondary storage cluster is associated and metadata associated with content stored in the corresponding secondary storage cluster);
	However, Ramu does not appears to specifically disclose metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster, wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container.
	In the same field of endeavor, Ashraf discloses metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster (Ashraf discloses a computing device includes cloud computing resources, which may be implemented as virtual machines, For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor (domains).  One or more components, such as a content index engine, can be configured to scan data and/or associated metadata for classification purposes to populate a database (or other data structure) of information, which can be referred to as a "data classification database" or a "metabase," Depending on the embodiment, the data classification database(s) can be organized in a variety of different ways, including centralization, logical sub-divisions, and/or physical sub-divisions. For instance, one or more data classification databases may be associated with different subsystems or tiers within system 100 (each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) and metadata stored to secondary storage device(s)). The system 100 can also include electronic data storage devices, generally used for mass storage of data, including, e.g., primary storage devices 104 and secondary storage devices 108. The secondary storage device 108 includes a group of disk libraries, the storage policy may specify a particular disk library for storing the
subclients associated with the policy (secondary storage cluster). A storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices/ storage cluster). (see Ashrsf: Para. 0026-0041. 0086-0088, 0092-0100 and 0134-0144). This reads on the claim concepts of metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster), 
	wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container (Ashraf discloses cloud computing, it can be increasingly useful to provide data protection and other information management services in a scalable, transparent, and highly plug-able fashion. The storage manager 140 may execute cloud service provider API over a network to classify data stored on cloud storage devices (e.g., via an internet connection). For virtual machines, the operating system and other applications 110 of client computing device(s) 102 may execute within or under the management of virtualization software (e.g., a VMM), and the primary storage device(s) 104 may comprise a virtual disk created on a physical storage device. System 100 may create secondary copies 116 of the files or other data objects in a virtual disk file and/or secondary copies 116 of the entire virtual disk file itself (e.g., of an entire .vmdk file). Secondary copies 116 may be stored on a secondary storage device 108 that is inaccessible to application 110 running on client computing device 102 and/or hosted service. The system 100 can also include electronic data storage devices, generally used for mass storage of data, including, e.g., primary storage devices 104 and secondary storage devices 108. The secondary storage device 108 includes a group of disk libraries, the storage policy may specify a particular disk library for storing the subclients associated with the policy (secondary storage cluster). A storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices/ storage cluster). For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor (domains). The data agent 142 may therefore execute faster and consume less persistent storage and/or operating memory than data agents designed to generically accommodate multiple different software applications 110. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud storage site. The system include one or more container files 190/191/193, and a container index file 192/194, (see Ashraf: Para. 0044-0078, 0085, 0134-0148 and 0188-0198 and 0200-0205). This reads on the claim concepts of wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup of Ramu in order to have incorporated the persistent connection virtualization container of Ashraf, since both of these mechanisms are directed to virtualization in cloud computing is defined as a creation of a virtual version of a server, a desktop, a storage device, an operating system, or network resources. It is essentially a technique or method that allows the sharing of a single physical instance of a resource or that of an application amongst multiple organizations or customers. A company might back up critical computing systems such as databases, file servers, web servers, virtual machines, and so on as part of a daily, weekly, or monthly maintenance schedule. The company may similarly protect computing systems used by its employees, such as those used by an accounting department, marketing department, engineering department, and so forth. Given the rapidly expanding volume of data under management, companies also continue to seek innovative techniques for managing data growth, for example by migrating data to lower-cost storage over time, reducing redundant data, pruning lower priority data, etc. Enterprises also increasingly view their stored data as a valuable asset and look for solutions that leverage their data. For instance, data analysis capabilities, information management, improved data presentation and access features, and the like, are in increasing demand. Virtual architecture refers to the conceptual model of virtualization. Virtualization increases the hosts’ ability to control the execution of guest programs in a transparent manner which helps open up new possibilities to allow the delivery of a secure and controlled execution environment. Sharing is a key feature of virtualization as through this process one can create a separate computing environment within the same host. The execution of guest programs are cone within an environment that is controlled by the virtualization layer, which is a program. Cloud computing and the various cloud services provided these days rely on cloud virtualization, which is one type of virtualization technology. Storage virtualization is the process of combining a group of physical storage devices into one group as if they were one device. A commonly known type of virtual storage is called a Storage Area Network, or SAN. Storage virtualization allows applications and servers to access information from storage systems without needing to know which physical or virtual device the data is stored on. Virtualizing storage allows data to be easily backed up and transported between locations, and data can be more easily accessed. Cloud virtualization technology for storage infrastructure allows users to access huge amounts of storage as they need it, and scale this need up and down as necessary, without needing any of their own storage. Backup virtualization is a process that allows businesses to temporarily establish a restore point as a virtual machine (VM). Incorporating the teachings of Ashraf into Ramu would produce the systems and methods described herein dynamically allocate streams when restoring data from databases, as disclosed by Ashraf, (see Abstract). 
However, Ramu and Ashraf do not appears to specifically disclose storing and indexing together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters; and providing, at the cloud service system, a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains. 
In the same field of endeavor, Iyer discloses storing and indexing together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters (Iyer discloses back up critical computing systems such as databases, file servers, web servers, virtual machines, and so on as part of a daily, weekly, or monthly maintenance schedule. An index is usually maintained on disk & memory, and any index is stored in blocks on disk. Database 146 may include a management index (or "index 150") or other data structure(s) that may store logical associations between components of the system. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud-based deduplication/single instancing (e.g., via administrator user interface 262) and may take the form of metadata, such as a designation for the storage device, an IP address, an association between the storage device and a media agent. Process data and metadata generated by client computing devices, etc. Client computing device 102 can access primary data 112 stored in primary storage device. One or more primary storage devices 104 storing corresponding primary data. System 100 includes one or more secondary storage (cluster) computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem, (see Iyer: Para. 0049-0060, 0063-0076, 0082-0099, 0108, 0164, 0245-0253, 0291 and FIG. 1-3). This reads on the claim concept of storing and indexing together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters); and 
providing, at the cloud service system, a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains (Iyer discloses unified, organization-wide information management, including data storage management. That unified data set and indexing schema in order to view and manipulate the data set through different lenses, each of which is adapted to a particular compliance or business goal. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud-based deduplication/single instancing (e.g., via administrator user interface 262) and may take the form of metadata, such as a designation for the storage device, an IP address, an association between the storage device and a media agent. Process data and metadata generated by client computing devices, etc. Client computing device 102 can access primary data 112 stored in primary storage device. One or more primary storage devices 104 storing corresponding primary data. System 100 includes one or more secondary storage (cluster) computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem. Primary storage 104, such that the restored data may be accessed by application, (see Iyer: Para. 0049-0060, 0063-0076, 0082-0097, 0099-0115, 0121-0135, 0155-0164 0194-0197, 0243-0253, 0291 and FIG. 1-3). This reads on the claim concept of providing, at the cloud service system, a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup of Ramu and Ashraf in order to have incorporated the storing and indexing then providing a unified metadata search interface of Iyer, since both of these mechanisms are directed to virtual server backup is the copying of data stored on a virtual server to guard against data loss. The backup software must be installed on each virtual machine, and backups will run normally to any conventional backup target. While this is the most straightforward approach, it can lead to resource contention. Primary storage temporarily houses applications and data currently in use. Cache memory stores instructions computer programs frequently call upon during operation for faster access. Primary and secondary storage are integral to a comprehensive storage strategy. The former provides reasonably fast and efficient access to resources. The search engine first uses exact word matching against a full text index of metadata element content, values for approximate string matching, and data providing information on alternate language names. Search results are grouped by archive, with the archives sorted based upon the aggregate of metadata quality scores for the retrieved records. This provides a balance in the presentation of search results between the quantity of matching records found in an archive and the quality of those records. A search interface is the graphical user interface used by employees to search a data source. A search interface can be developed for use on any device. Cloud is a service in which the data and applications on a business's servers are backed up and stored on a remote server. The assigned storage space may automatically expire, based on end-user-requested or system-provided expiration timeframes. Expired storage space is returned to a logical pool of available resources so that it may be assigned in response to other requests. The system comprises special-purpose information management policies that govern which data storage devices may be assigned to which end-users and/or computing devices and under what conditions, e.g., organizing the relationships by geography, department, technology, cost profile, etc. data storage management system comprises enhanced capabilities for automatically discovering operational characteristics of data storage devices installed in the system operational characteristics that are relevant to analyzing and responding to storage requests submitted by end-users. The system provides a user interface that enables end-users to request storage resources ranging from a simple request for a certain amount of storage space to more complex requests that specify details such as the type of storage technology. Unified Interface is the new metadata driven client interface that is designed to provide a consistent experience across devices and form factors. It provides users a consistent, accessible, uniform user interface, and follows responsive design principles for optimal viewing on any screen size or device. Incorporating the teachings of Iyer into Ramu and Ashraf would produce a data storage management system comprises enhanced capabilities for automatically discovering operational characteristics of data storage devices installed in the system. A user interface enables end-users to submit requests for storage resources ranging from a simple request for a certain amount of storage space to more complex requests that specify the type of storage technology, as disclosed by Iyer, (see Abstract). 
Regarding independent claim(s) 13, Ramu discloses a system comprising: a processor configured to: receive, at a cloud service system (Ramu discloses includes provisioning, by the content data storage device, cloud storage for use by the content data storage device to provide the one or more content data storage services subscribed to by the remote device. Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processor of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The method includes receiving, by the content data storage device, data indicative of a request to use the replicated device in the cloud. Data indicative of a request to use the replicated device in the cloud is received. The processor, cause the processor to receive data associated with a plurality of computing devices, the plurality of computing devices being managed by the computing system, (see Ramu: para. 0055-0065, 0070-0079, 0290 and 0332-0345). This reads on the claim concept of a system comprising: a processor configured to: receive, at a cloud service system), 
metadata associated with content stored in a corresponding primary storage system to which the corresponding secondary storage cluster is associated and metadata associated with content stored in the corresponding secondary storage cluster (Ramu discloses this module is responsible for controlling and collecting metadata from the application 300. It stores the application data in a data storage object and associates with it the metadata that relates the various changes to the application data over time, such that changes over time can be readily identified. A snapshot is taken from primary storage to secondary storage; this snapshot is then used for a backup operation to other secondary storage. The application data are stored for the purposes such as backup, disaster recovery, and archiving, indexing, reporting and other uses. Storage virtualization is the process of grouping the physical storage from multiple network storage devices so that it looks like a single storage device (e.g., a physical content data storage cluster). This module is responsible for controlling and collecting metadata from the application. Storage Domain stores the hard disk images of all virtual machines in the Virtualization environment. The storage resources may also have different geographic locations, cost and speed attributes (domain), and may support different protocols, (see Ramu: para. 0055-0065, 0066-0080, 0148, 0290 and 0332). This reads on the claim concept of metadata associated with content stored in a corresponding primary storage system to which the corresponding secondary storage cluster is associated and metadata associated with content stored in the corresponding secondary storage cluster); 
However, Ramu does not appears to specifically disclose metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster, wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container.
	In the same field of endeavor, Ashraf discloses metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster (Ashraf discloses a computing device includes cloud computing resources, which may be implemented as virtual machines, For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor (domains).  One or more components, such as a content index engine, can be confignred to scan data and/or associated metadata for classification purposes to populate a database (or other data structure) of information, which can be referred to as a "data classification database" or a "metabase," Depending on the embodiment, the data classification database(s) can be organized in a variety of different ways, including centralization, logical sub-divisions, and/or physical sub-divisions. For instance, one or more data classification databases may be associated with different subsystems or tiers within system 100 (each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) and metadata stored to secondary storage device(s)). The system 100 can also include electronic data storage devices, generally used for mass storage of data, including, e.g., primary storage devices 104 and secondary storage devices 108. The secondary storage device 108 includes a group of disk libraries, the storage policy may specify a particular disk library for storing the
subclients associated with the policy (secondary storage cluster). A storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices/ storage cluster), (see Ashrsf: Para. 0026-0041. 0086-0088, 0092-0100 and 0134-0144). This reads on the claim concepts of metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster), 
	wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container (Ashraf discloses cloud computing, it can be increasingly useful to provide data protection and other information management services in a scalable, transparent, and highly plug-able fashion. The storage manager 140 may execute cloud service provider API over a network to classify data stored on cloud storage devices (e.g., via an internet connection). For virtual machines, the operating system and other applications 110 of client computing device(s) 102 may execute within or under the management of virtualization software (e.g., a VMM), and the primary storage device(s) 104 may comprise a virtual disk created on a physical storage device. System 100 may create secondary copies 116 of the files or other data objects in a virtual disk file and/or secondary copies 116 of the entire virtual disk file itself (e.g., of an entire .vmdk file). Secondary copies 116 may be stored on a secondary storage device 108 that is inaccessible to application 110 running on client computing device 102 and/or hosted service. The system 100 can also include electronic data storage devices, generally used for mass storage of data, including, e.g., primary storage devices 104 and secondary storage devices 108. The secondary storage device 108 includes a group of disk libraries, the storage policy may specify a particular disk library for storing the subclients associated with the policy (secondary storage cluster). A storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices/ storage cluster). For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor (domains). The data agent 142 may therefore execute faster and consume less persistent storage and/or operating memory than data agents designed to generically accommodate multiple different software applications 110. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud storage site. The system include one or more container files 190/191/193, and a container index file 192/194, (see Ashraf: Para. 0044-0078, 0085, 0134-0148 and 0188-0198 and 0200-0205). This reads on the claim concepts of wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container), 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup of Ramu in order to have incorporated the persistent connection virtualization container of Ashraf, since both of these mechanisms are directed to virtualization in cloud computing is defined as a creation of a virtual version of a server, a desktop, a storage device, an operating system, or network resources. It is essentially a technique or method that allows the sharing of a single physical instance of a resource or that of an application amongst multiple organizations or customers. A company might back up critical computing systems such as databases, file servers, web servers, virtual machines, and so on as part of a daily, weekly, or monthly maintenance schedule. The company may similarly protect computing systems used by its employees, such as those used by an accounting department, marketing department, engineering department, and so forth. Given the rapidly expanding volume of data under management, companies also continue to seek innovative techniques for managing data growth, for example by migrating data to lower-cost storage over time, reducing redundant data, pruning lower priority data, etc. Enterprises also increasingly view their stored data as a valuable asset and look for solutions that leverage their data. For instance, data analysis capabilities, information management, improved data presentation and access features, and the like, are in increasing demand. Virtual architecture refers to the conceptual model of virtualization. Virtualization increases the hosts’ ability to control the execution of guest programs in a transparent manner which helps open up new possibilities to allow the delivery of a secure and controlled execution environment. Sharing is a key feature of virtualization as through this process one can create a separate computing environment within the same host. The execution of guest programs are cone within an environment that is controlled by the virtualization layer, which is a program. Cloud computing and the various cloud services provided these days rely on cloud virtualization, which is one type of virtualization technology. Storage virtualization is the process of combining a group of physical storage devices into one group as if they were one device. A commonly known type of virtual storage is called a Storage Area Network, or SAN. Storage virtualization allows applications and servers to access information from storage systems without needing to know which physical or virtual device the data is stored on. Virtualizing storage allows data to be easily backed up and transported between locations, and data can be more easily accessed. Cloud virtualization technology for storage infrastructure allows users to access huge amounts of storage as they need it, and scale this need up and down as necessary, without needing any of their own storage. Backup virtualization is a process that allows businesses to temporarily establish a restore point as a virtual machine (VM). Incorporating the teachings of Ashraf into Ramu would produce the systems and methods described herein dynamically allocate streams when restoring data from databases, as disclosed by Ashraf, (see Abstract). 
However, Ramu and Ashraf do not appears to specifically disclose store and index together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters; and provide, at the cloud service system, a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains; and a memory coupled to the processor and configured to provide the processor with instructions
In the same field of endeavor, Iyer discloses store and index together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters (Iyer discloses back up critical computing systems such as databases, file servers, web servers, virtual machines, and so on as part of a daily, weekly, or monthly maintenance schedule. An index is usually maintained on disk & memory, and any index is stored in blocks on disk. Database 146 may include a management index (or "index 150") or other data structure(s) that may store logical associations between components of the system. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud-based deduplication/single instancing (e.g., via administrator user interface 262) and may take the form of metadata, such as a designation for the storage device, an IP address, an association between the storage device and a media agent. Process data and metadata generated by client computing devices, etc. Client computing device 102 can access primary data 112 stored in primary storage device. One or more primary storage devices 104 storing corresponding primary data. System 100 includes one or more secondary storage (cluster) computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem, (see Iyer: Para. 0049-0060, 0063-0076, 0082-0099, 0108, 0164, 0245-0253, 0291 and FIG. 1-3). This reads on the claim concept of store and index together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters); and 
provide, at the cloud service system, a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains; and a memory coupled to the processor and configured to provide the processor with instructions (Iyer discloses unified, organization-wide information management, including data storage management. That unified data set and indexing schema in order to view and manipulate the data set through different lenses, each of which is adapted to a particular compliance or business goal. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud-based deduplication/single instancing (e.g., via administrator user interface 262) and may take the form of metadata, such as a designation for the storage device, an IP address, an association between the storage device and a media agent. Process data and metadata generated by client computing devices, etc. Client computing device 102 can access primary data 112 stored in primary storage device. One or more primary storage devices 104 storing corresponding primary data. System 100 includes one or more secondary storage (cluster) computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem. Primary storage 104, such that the restored data may be accessed by application. Processors and nonvolatile computer memory; a database, stored in non-volatile computer memory and associated with the storage manager, for storing information used by the storage manager for managing operations in the system, (see Iyer: Para. 0049-0060, 0063-0076, 0082-0097, 0099-0115, 0121-0135, 0155-0164 0194-0197, 0243-0253, 0291 and FIG. 1-3). This reads on the claim concept of provide, at the cloud service system, a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains; and a memory coupled to the processor and configured to provide the processor with instructions). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup of Ramu and Ashraf in order to have incorporated the storing and indexing then providing a unified metadata search interface of Iyer, since both of these mechanisms are directed to virtual server backup is the copying of data stored on a virtual server to guard against data loss. The backup software must be installed on each virtual machine, and backups will run normally to any conventional backup target. While this is the most straightforward approach, it can lead to resource contention. Primary storage temporarily houses applications and data currently in use. Cache memory stores instructions computer programs frequently call upon during operation for faster access. Primary and secondary storage are integral to a comprehensive storage strategy. The former provides reasonably fast and efficient access to resources. The search engine first uses exact word matching against a full text index of metadata element content, values for approximate string matching, and data providing information on alternate language names. Search results are grouped by archive, with the archives sorted based upon the aggregate of metadata quality scores for the retrieved records. This provides a balance in the presentation of search results between the quantity of matching records found in an archive and the quality of those records. A search interface is the graphical user interface used by employees to search a data source. A search interface can be developed for use on any device. Cloud is a service in which the data and applications on a business's servers are backed up and stored on a remote server. The assigned storage space may automatically expire, based on end-user-requested or system-provided expiration timeframes. Expired storage space is returned to a logical pool of available resources so that it may be assigned in response to other requests. The system comprises special-purpose information management policies that govern which data storage devices may be assigned to which end-users and/or computing devices and under what conditions, e.g., organizing the relationships by geography, department, technology, cost profile, etc. data storage management system comprises enhanced capabilities for automatically discovering operational characteristics of data storage devices installed in the system operational characteristics that are relevant to analyzing and responding to storage requests submitted by end-users. The system provides a user interface that enables end-users to request storage resources ranging from a simple request for a certain amount of storage space to more complex requests that specify details such as the type of storage technology. Unified Interface is the new metadata driven client interface that is designed to provide a consistent experience across devices and form factors. It provides users a consistent, accessible, uniform user interface, and follows responsive design principles for optimal viewing on any screen size or device. Incorporating the teachings of Iyer into Ramu and Ashraf would produce a data storage management system comprises enhanced capabilities for automatically discovering operational characteristics of data storage devices installed in the system. A user interface enables end-users to submit requests for storage resources ranging from a simple request for a certain amount of storage space to more complex requests that specify the type of storage technology, as disclosed by Iyer, (see Abstract). 
Regarding independent claim(s) 20, Ramu discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising instructions for: receiving, at a cloud service system (Ramu discloses the computing system includes a processor and a memory coupled to the processor and including computer-readable instructions that, when executed by the processor, cause the processor to receive data associated with a plurality of computing devices, the plurality of computing devices being managed by the computing system. The computing system includes a processor and a memory coupled to the processor and including computer-readable instructions that, when executed by the processor, cause the processor to receive data associated with a plurality of computing devices, the plurality of computing devices being managed by the computing system. The system includes provisioning, by the content data storage device, cloud storage for use by the content data storage device to provide the one or more content data storage services subscribed to by the remote device.  The method includes receiving, by the content data storage device, data indicative of a request to use the replicated device in the cloud. Data indicative of a request to use the replicated device in the cloud is received. The processor, cause the processor to receive data associated with a plurality of computing devices, the plurality of computing devices being managed by the computing system, (see Ramu: para. 0055-0065, 0070-0079, 0290 and 0332-0345). This reads on the claim concept of a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising instructions for: receiving, at a cloud service system),
metadata associated with content stored in a corresponding primary storage system to which the corresponding secondary storage cluster is associated and metadata associated with content stored in the corresponding secondary storage cluster (Ramu discloses this module is responsible for controlling and collecting metadata from the application 300. It stores the application data in a data storage object and associates with it the metadata that relates the various changes to the application data over time, such that changes over time can be readily identified. A snapshot is taken from primary storage to secondary storage; this snapshot is then used for a backup operation to other secondary storage. The application data are stored for the purposes such as backup, disaster recovery, and archiving, indexing, reporting and other uses. Storage virtualization is the process of grouping the physical storage from multiple network storage devices so that it looks like a single storage device (e.g., a physical content data storage cluster). This module is responsible for controlling and collecting metadata from the application. Storage Domain stores the hard disk images of all virtual machines in the Virtualization environment. The storage resources may also have different geographic locations, cost and speed attributes (domain), and may support different protocols, (see Ramu: para. 0055-0065, 0066-0080, 0148, 0290 and 0332). This reads on the claim concept of metadata associated with content stored in a corresponding primary storage system to which the corresponding secondary storage cluster is associated and metadata associated with content stored in the corresponding secondary storage cluster); 
However, Ramu does not appears to specifically disclose metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster, wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container.
	In the same field of endeavor, Ashraf discloses metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster (Ashraf discloses a computing device includes cloud computing resources, which may be implemented as virtual machines, For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor (domains).  One or more components, such as a content index engine, can be confignred to scan data and/or associated metadata for classification purposes to populate a database (or other data structure) of information, which can be referred to as a "data classification database" or a "metabase," Depending on the embodiment, the data classification database(s) can be organized in a variety of different ways, including centralization, logical sub-divisions, and/or physical sub-divisions. For instance, one or more data classification databases may be associated with different subsystems or tiers within system 100 (each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) and metadata stored to secondary storage device(s)). The system 100 can also include electronic data storage devices, generally used for mass storage of data, including, e.g., primary storage devices 104 and secondary storage devices 108. The secondary storage device 108 includes a group of disk libraries, the storage policy may specify a particular disk library for storing the
subclients associated with the policy (secondary storage cluster). A storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices/ storage cluster), (see Ashrsf: Para. 0026-0041. 0086-0088, 0092-0100 and 0134-0144). This reads on the claim concepts of metadata associated with content stored in a plurality of different storage domains, wherein each of the plurality of different storage domains includes a corresponding secondary storage cluster),
wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container (Ashraf discloses cloud computing, it can be increasingly useful to provide data protection and other information management services in a scalable, transparent, and highly plug-able fashion. The storage manager 140 may execute cloud service provider API over a network to classify data stored on cloud storage devices (e.g., via an internet connection). For virtual machines, the operating system and other applications 110 of client computing device(s) 102 may execute within or under the management of virtualization software (e.g., a VMM), and the primary storage device(s) 104 may comprise a virtual disk created on a physical storage device. System 100 may create secondary copies 116 of the files or other data objects in a virtual disk file and/or secondary copies 116 of the entire virtual disk file itself (e.g., of an entire .vmdk file). Secondary copies 116 may be stored on a secondary storage device 108 that is inaccessible to application 110 running on client computing device 102 and/or hosted service. The system 100 can also include electronic data storage devices, generally used for mass storage of data, including, e.g., primary storage devices 104 and secondary storage devices 108. The secondary storage device 108 includes a group of disk libraries, the storage policy may specify a particular disk library for storing the subclients associated with the policy (secondary storage cluster). A storage policy can define where data is stored by specifying a target or destination storage device (or group of storage devices/ storage cluster). For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor (domains). The data agent 142 may therefore execute faster and consume less persistent storage and/or operating memory than data agents designed to generically accommodate multiple different software applications 110. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud storage site. The system include one or more container files 190/191/193, and a container index file 192/194, (see Ashraf: Para. 0044-0078, 0085, 0134-0148 and 0188-0198 and 0200-0205). This reads on the claim concepts of wherein the cloud service system includes a corresponding persistent connection virtualization container that is coupled to the corresponding secondary storage cluster associated with each of the different storage domains, wherein each of the corresponding secondary storage clusters provides to the cloud service system via the corresponding persistent connection virtualization container),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup of Ramu in order to have incorporated the persistent connection virtualization container of Ashraf, since both of these mechanisms are directed to virtualization in cloud computing is defined as a creation of a virtual version of a server, a desktop, a storage device, an operating system, or network resources. It is essentially a technique or method that allows the sharing of a single physical instance of a resource or that of an application amongst multiple organizations or customers. A company might back up critical computing systems such as databases, file servers, web servers, virtual machines, and so on as part of a daily, weekly, or monthly maintenance schedule. The company may similarly protect computing systems used by its employees, such as those used by an accounting department, marketing department, engineering department, and so forth. Given the rapidly expanding volume of data under management, companies also continue to seek innovative techniques for managing data growth, for example by migrating data to lower-cost storage over time, reducing redundant data, pruning lower priority data, etc. Enterprises also increasingly view their stored data as a valuable asset and look for solutions that leverage their data. For instance, data analysis capabilities, information management, improved data presentation and access features, and the like, are in increasing demand. Virtual architecture refers to the conceptual model of virtualization. Virtualization increases the hosts’ ability to control the execution of guest programs in a transparent manner which helps open up new possibilities to allow the delivery of a secure and controlled execution environment. Sharing is a key feature of virtualization as through this process one can create a separate computing environment within the same host. The execution of guest programs are cone within an environment that is controlled by the virtualization layer, which is a program. Cloud computing and the various cloud services provided these days rely on cloud virtualization, which is one type of virtualization technology. Storage virtualization is the process of combining a group of physical storage devices into one group as if they were one device. A commonly known type of virtual storage is called a Storage Area Network, or SAN. Storage virtualization allows applications and servers to access information from storage systems without needing to know which physical or virtual device the data is stored on. Virtualizing storage allows data to be easily backed up and transported between locations, and data can be more easily accessed. Cloud virtualization technology for storage infrastructure allows users to access huge amounts of storage as they need it, and scale this need up and down as necessary, without needing any of their own storage. Backup virtualization is a process that allows businesses to temporarily establish a restore point as a virtual machine (VM). Incorporating the teachings of Ashraf into Ramu would produce the systems and methods described herein dynamically allocate streams when restoring data from databases, as disclosed by Ashraf, (see Abstract). 
However, Ramu and Ashraf do not appears to specifically disclose storing and indexing together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters; and providing, at the cloud service system a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains.
In the same field of endeavor, Iyer discloses storing and indexing together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters (Iyer discloses back up critical computing systems such as databases, file servers, web servers, virtual machines, and so on as part of a daily, weekly, or monthly maintenance schedule. An index is usually maintained on disk & memory, and any index is stored in blocks on disk. Database 146 may include a management index (or "index 150") or other data structure(s) that may store logical associations between components of the system. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud-based deduplication/single instancing (e.g., via administrator user interface 262) and may take the form of metadata, such as a designation for the storage device, an IP address, an association between the storage device and a media agent. Process data and metadata generated by client computing devices, etc. Client computing device 102 can access primary data 112 stored in primary storage device. One or more primary storage devices 104 storing corresponding primary data. System 100 includes one or more secondary storage (cluster) computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem, (see Iyer: Para. 0049-0060, 0063-0076, 0082-0099, 0108, 0164, 0245-0253, 0291 and FIG. 1-3). This reads on the claim concept of storing and indexing together, at the cloud service system, the metadata associated with content stored in a corresponding primary storage system to which a corresponding secondary storage cluster is associated and the metadata associated with content stored in the corresponding secondary storage cluster received from the plurality of different secondary storage clusters); and 
providing, at the cloud service system a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains (Iyer discloses unified, organization-wide information management, including data storage management. That unified data set and indexing schema in order to view and manipulate the data set through different lenses, each of which is adapted to a particular compliance or business goal. Storage manager 140 may communicate with other components within system 100 via network protocols and cloud service provider APis to facilitate cloud-based deduplication/single instancing (e.g., via administrator user interface 262) and may take the form of metadata, such as a designation for the storage device, an IP address, an association between the storage device and a media agent. Process data and metadata generated by client computing devices, etc. Client computing device 102 can access primary data 112 stored in primary storage device. One or more primary storage devices 104 storing corresponding primary data. System 100 includes one or more secondary storage (cluster) computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Secondary storage computing devices 106 or other components in secondary storage subsystem 118 may process the data received from primary storage subsystem. Primary storage 104, such that the restored data may be accessed by application. Processors and nonvolatile computer memory; a database, stored in non-volatile computer memory and associated with the storage manager, for storing information used by the storage manager for managing operations in the system, (see Iyer: Para. 0049-0060, 0063-0076, 0082-0097, 0099-0115, 0121-0135, 0155-0164 0194-0197, 0243-0253, 0291 and FIG. 1-3). This reads on the claim concept of providing, at the cloud service system a unified metadata search interface for stored data of the corresponding primary storage systems and the plurality of different secondary storage clusters of the different storage domains). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup of Ramu and Ashraf in order to have incorporated the storing and indexing then providing a unified metadata search interface of Iyer, since both of these mechanisms are directed to virtual server backup is the copying of data stored on a virtual server to guard against data loss. The backup software must be installed on each virtual machine, and backups will run normally to any conventional backup target. While this is the most straightforward approach, it can lead to resource contention. Primary storage temporarily houses applications and data currently in use. Cache memory stores instructions computer programs frequently call upon during operation for faster access. Primary and secondary storage are integral to a comprehensive storage strategy. The former provides reasonably fast and efficient access to resources. The search engine first uses exact word matching against a full text index of metadata element content, values for approximate string matching, and data providing information on alternate language names. Search results are grouped by archive, with the archives sorted based upon the aggregate of metadata quality scores for the retrieved records. This provides a balance in the presentation of search results between the quantity of matching records found in an archive and the quality of those records. A search interface is the graphical user interface used by employees to search a data source. A search interface can be developed for use on any device. Cloud is a service in which the data and applications on a business's servers are backed up and stored on a remote server. The assigned storage space may automatically expire, based on end-user-requested or system-provided expiration timeframes. Expired storage space is returned to a logical pool of available resources so that it may be assigned in response to other requests. The system comprises special-purpose information management policies that govern which data storage devices may be assigned to which end-users and/or computing devices and under what conditions, e.g., organizing the relationships by geography, department, technology, cost profile, etc. data storage management system comprises enhanced capabilities for automatically discovering operational characteristics of data storage devices installed in the system operational characteristics that are relevant to analyzing and responding to storage requests submitted by end-users. The system provides a user interface that enables end-users to request storage resources ranging from a simple request for a certain amount of storage space to more complex requests that specify details such as the type of storage technology. Unified Interface is the new metadata driven client interface that is designed to provide a consistent experience across devices and form factors. It provides users a consistent, accessible, uniform user interface, and follows responsive design principles for optimal viewing on any screen size or device. Incorporating the teachings of Iyer into Ramu and Ashraf would produce a data storage management system comprises enhanced capabilities for automatically discovering operational characteristics of data storage devices installed in the system. A user interface enables end-users to submit requests for storage resources ranging from a simple request for a certain amount of storage space to more complex requests that specify the type of storage technology, as disclosed by Iyer, (see Abstract). 
Claims 2-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramu et al. (US 2015/0227602 A1, hereinafter Ramu) in view of Ashraf et al. (US 2018/0285214 A1, hereinafter Ashraf) in view of Iyer et al. (US 2017/0060918 A1, hereinafter Iyer) and in view of Prahlad et al. (US 2010/0332456 A1, hereinafter Prahlad).
Regarding dependent claim(s) 2, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 1. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein each of the corresponding secondary storage clusters are registered with the cloud service system. 
 In the same field of endeavor, Prahlad discloses wherein each of the corresponding secondary storage clusters are registered with the cloud service system (Prahlad discloses the secondary storage computing device 165 may in tum create secondary copies of primary data objects (or some components thereof) in storage devices 115, which may include various cloud storage sites 115A-N. As shown in FIG. 22, the object store 2250 may comprise a storage manager 105, one or more object server nodes 2208, and one or more secondary storage computing devices. A cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web customer, who in turn might partition it up into several sites and allocate one to each of its customers. Secondary storage as various types of secondary copies including, as a backup copy, a snapshot copy, a hierarchical storage management copy ("HSM"), as an archive copy, and as other types of copies. A first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video (plurality of different storage clusters are registered with a cloud service system). The ingestion database 2212 schema comprises tables for sites (e.g. registered sites), security (e.g., document or folder-level security information), objects (or documents), document or object versions, document or object version audit information, deleted document or object versions, storage locations, a document  or object cache. Logical groups may be formed by applying additional and/or different criteria, such as groups/cluster reflecting specific ingestion site(s), user(s) associated with the object, or a company or entity associated with the object. Logical groupings/cluster may also be based on policy parameters provided by a client or customer of the object store. A different cloud storage site and/or may be affiliated with different entities, (see Prahlad: Para. 0059-0067, 0318-0326 and FIG.1 & 22). This reads on the claim concept of wherein each of the corresponding secondary storage clusters are registered with the cloud service system). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup storing and indexing then providing a unified metadata search interface of Ramu, Asgraf and Iyer in order to have incorporated the across multiple cloud with authentication of Prahlad, since both of these mechanisms are directed to a principal is an entity, also known as an identity, that can be granted access to a resource. The Authentication Service is an access and authentication platform with a cloud architecture. The Authentication Service enables your company to control how users access resources with centralized access and authentication policies and can accelerate user productivity with single sign-on. Identity routers connect to identity sources in real-time and synchronize a limited subset of user data to the Cloud Authentication Service. A minimum amount of user data is required to register authenticators. Directory server user passwords are never synchronized and remain secure on your directory server. For example in the case of copy-on-write snapshots, when a block changes in primary storage, the block is copied to secondary storage before the block is overwritten in primary storage and the snapshot mapping of file system data is updated to reflect the changed block(s) at that particular point in time. Storage management systems, application data over its lifetime moves from more expensive quick access storage to less expensive slower access storage. This process of moving data through these various tiers of storage is sometimes referred to as information lifecycle management. This is the process by which data is "aged" from more forms of secondary storage with faster access/restore times down through less expensive secondary storage with slower access/restore times, for example, as the data becomes less important or mission critical over time. The system uses any available nodes in the storage pool when it places the replicated copies, it might place all copies of some objects within only one of the sites. Objects are stored when you use multiple storage pools. In the example, the rule specifies that two replicated copies of each object be created, and that the copies be distributed to two storage pools. Each storage pool contains all Storage Nodes at one site. Because a copy of each object is stored at each site, object data is protected from site failure or inaccessibility. If a rule is configured to make three copies, you must specify three or more storage pools. If the number of copies equals the number of storage pools, one copy of the object is stored in each storage pool. If the number of copies is less than the number of storage pools, the system distributes the copies to keep disk usage among the pools balanced and to ensure that two or more copies are not stored in the same storage pool. Data storage is one of several basic, yet vital functions a computer performs. The concept of storage itself is defined by a hierarchy of four levels: primary storage, secondary storage, tertiary storage, and offline. Incorporating the teachings of Prahlad into Ramu, Ashraf and Iyer would produce the systems support a variety of clients and cloud storage sites that may connect to the system in a cloud environment that requires data transfer over wide area networks, such as the Internet, which may have appreciable latency and/or packet loss, using various network protocols, including HTTP and FTP, as disclosed by Prahlad, (see Abstract). 
Regarding dependent claim(s) 3, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 2. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the cloud service system includes a user interface (UI) service virtualization container, wherein the (UI) service virtualization container is configured to provide a user interface, wherein the user interface includes the unified metadata search interface. 
In the same field of endeavor, Prahlad discloses wherein the cloud service system includes a user interface (UI) service virtualization container, wherein the (UI) service virtualization container is configured to provide a user interface, wherein the user interface includes the unified metadata search interface (Prahlad discloses Cloud storage submodule 236 may be configured to permit a direct interface to cloud storage sites. The cloud storage is a storage space available to store data on remote servers which can be accessed from the cloud (or the internet). A graphical user interface ("GUI"), an application programming interface ("API"), or other interactive interface through which users and system processes can retrieve information about the status of storage operations. A search interface is the graphical user interface used by employees to search a data source. A search interface can be developed for use on any device. Provides a user interface through which a collaborative participant may select from a set of templates that define common search tasks. Heterogeneous data from many different applications is available through a unified search user interface. The systems and methods herein may deliver unified data management from a single console, with modules or agents for backup and recovery, archive, replication, reporting, and search. This way, heterogeneous data from many different applications is available through a unified search user interface. Domain identifier (e.g., an identifier of a company/customer, a grouping of clients/companies, etc.), a client identifier to identify a particular company, customer or host computer to connect to at the customer, an application type. A storage operation set identifier to identify when the storage operation data was obtained, and a sub-client identifier to provide a further level of granularity within an enterprise to identify an origin, location, or the use of the data (e.g., a file system on a client could be a sub-client, or a database on a client could be a sub-client). Secondary storage may also involve movement of associated metadata and index data and other tracking information. A certain network configuration includes multiple storage operation, this allows each storage operation to send and receive certain pertinent information from other storage operation, including status information, routing information, information regarding capacity and utilization, (see, Prahlad: Para. 0050, 0072-0098 0100-0109, 0127, 0263, 0264, 0324-0327, 0422 and 0423). This reads on the claim concept of wherein the cloud service system includes a user interface (UI) service virtualization container, wherein the (UI) service virtualization container is configured to provide a user interface, wherein the user interface includes the unified metadata search interface). 
Regarding dependent claim(s) 4, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 1. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the metadata associated with content stored in the corresponding primary storage system includes metadata associated with one or more objects stored in the corresponding primary storage system. 
In the same field of endeavor, Prahlad discloses wherein the metadata associated with content stored in the corresponding primary storage system includes metadata associated with one or more objects stored in the corresponding primary storage system (Prahlad discloses data can be stored in primary storage as a primary copy that includes production data, or in secondary storage as various types of secondary copies including, as a backup copy, a snapshot copy, a hierarchical storage management copy. If a client has primary data stored on it, and a storage management system is utilized to create a secondary copy of this data on a secondary storage device, the client may communicate with the secondary storage device by utilizing a proprietary application-level network protocol. The client, as part of their function, may utilize data, which includes files, directories, metadata, and other data objects (one or more). The data on the client is typically a primary copy (e.g., a production copy), which is primary storage system includes metadata. A database object is any defined object in a database that is used to store or reference data. Metadata is a container object that keeps together many different features of a database (or multiple databases) being described, (see Prahlad: Para. 0059, 0060, 0065, 0072, 0078, 0079, 0323 and 0347). This reads on the claim concept of wherein the metadata associated with content stored in the corresponding primary storage system includes metadata associated with one or more objects stored in the corresponding primary storage system). 
Regarding dependent claim(s) 5, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 1. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the metadata associated with content stored in the corresponding primary storage system includes metadata associated with one or more objects backed up from the corresponding primary storage system to a storage cluster associated with the corresponding primary storage system.  
In the same field of endeavor, Prahlad discloses wherein the metadata associated with content stored in the corresponding primary storage system includes metadata associated with one or more objects backed up from the corresponding primary storage system to a storage cluster associated with the corresponding primary storage system (Prahlad discloses data can be stored in primary storage as a primary copy that includes production data, or in secondary storage as various types of secondary copies including, as a backup copy, a snapshot copy, a hierarchical storage management copy. if a client has primary data stored on it, and a storage management system is utilized to create a secondary copy of this data on a secondary storage device, the client may communicate with the secondary storage device by utilizing a proprietary application-level network protocol. The client, as part of their function, may utilize data, which includes files, directories, metadata, and other data objects (one or more). The data on the client is typically a primary copy (e.g., a production copy), which is primary storage system includes metadata. A database object is any defined object in a database that is used to store or reference data. Metadata is a container object that keeps together many different features of a database (or multiple databases) being described. During a copy, backup, archive or other storage operation, the clients may send a copy of some data objects to a secondary storage computing device by utilizing one or more data agent, which includes files, directories, metadata, and other data objects. Data storage is a common term for archiving data or information in a storage medium for use by a computer. Cloud storage allows you to save data and files in an off-site location that you access either through the public internet or a dedicated private network connection. Object storage differs from file and block storage in that it manages data as objects. Each object includes the data in a file, its associated metadata, and an identifier. Secondary storage computing devices 165, and storage devices 115 to initiate and manage system backups, migrations, data recovery, and other storage operations associated with primary storage. Clustering distributes workloads to each server, manages the transfer of workloads between servers, and provides access to all files from any server regardless of the physical location of the file. A secondary cloud storage computing device 165 copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device 165; each data object in the group/cluster is stored in association with related metadata, (see Prahlad: Para. 0059-0080, 0105, 0146, 0323 and 0347). This reads on the claim concept of wherein the metadata associated with content stored in the corresponding primary storage system includes metadata associated with one or more objects backed up from the corresponding primary storage system to a storage cluster associated with the corresponding primary storage system).  
Regarding dependent claim(s) 6, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 1. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the metadata received from each of the corresponding secondary storage clusters is received according to an update policy. 
In the same field of endeavor, Prahlad discloses wherein the metadata received from each of the corresponding secondary storage clusters is received according to an update policy (Prahlad discloses the secondary storage computing device 165 may in tum create secondary copies of primary data objects (or some components thereof) in storage devices 115, which may include various cloud storage sites 115A-N. As shown in FIG. 22, the object store 2250 may comprise a storage manager 105, one or more object server nodes 2208, and one or more secondary storage computing devices. The client, as part of their function, may utilize data, which includes files, directories, metadata, and other data objects (one or more). The data on the client is typically a primary copy (e.g., a production copy), which is primary storage system includes metadata. A database object is any defined object in a database that is used to store or reference data. Metadata is a container object that keeps together many different features of a database (or multiple databases) being described. Metadata identifying a document or email as personal and confidential. An audit policy may further specify rules for handling sensitive objects. Archive file may include a metadata list of files or data objects copied in metadata, the file, and data objects. Any data moved by the data agents may be tracked within the system by updating indexes associated with appropriate storage managers. The system may update a metadata file 806 with a link to the newly stored block and with received metadata, (see Prahlad: Para. 0059- 0085, 0105, 0136, 0318-0321 and 0367). This reads on the claim concept of wherein the metadata received from each of the corresponding secondary storage clusters is received according to an update policy). 
Regarding dependent claim(s) 7, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 1. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein providing the unified metadata search interface further includes: receiving a request for one or more objects based on one or more metadata attributes; determining one or more indexed objects matching the one or more metadata attributes; and providing an indication of the one or more indexed objects satisfying the request. 
In the same field of endeavor, Prahlad discloses wherein providing the unified metadata search interface further includes: receiving a request for one or more objects based on one or more metadata attributes (Prahlad discloses cloud storage submodule 236 may receive a request to store modify a file located in a data store. The clients, as part of their function, may utilize data, which includes files, directories, metadata, and other data objects. Management index may associate secondary storage files with various attributes, characteristics, identifiers, or other tags or data classifications associated with the file content. Cloud storage submodule may be configured to permit a direct interface to cloud storage sites. The cloud storage is a storage space available to store data on remote servers which can be accessed from the cloud (or the internet). A graphical user interface ("GUI"), an application programming interface ("API"), or other interactive interface through which users and system processes can retrieve information about the status of storage operations. A search interface is the graphical user interface used by employees to search a data source. A search interface can be developed for use on any device. Provides a user interface through which a collaborative participant may select from a set of templates that define common search tasks. Heterogeneous data from many different applications is available through a unified search user interface. The systems and methods herein may deliver unified data management from a single console, with modules or agents for backup and recovery, archive, replication, reporting, and search. This way, heterogeneous data from many different applications is available through a unified search user interface. Domain identifier (e.g., an identifier of a company/customer, a grouping of clients/companies, etc.), a client identifier to identify a particular company, customer or host computer to connect to at the customer, an application type. A storage operation set identifier to identify when the storage operation data was obtained, and a sub-client identifier to provide a further level of granularity within an enterprise to identify an origin, location, or the use of the data (e.g., a file system on a client could be a sub-client, or a database on a client could be a sub-client). Secondary storage may also involve movement of associated metadata and index data and other tracking information. A certain network configuration includes multiple storage operation, this allows each storage operation to send and receive certain pertinent information from other storage operation, including status information, routing information, information regarding capacity and utilization, (see, Prahlad: Para. 0050, 0072-0098 0100-0109, 0127, 0240-0264, 0324-0327, 0422 and 0423). This reads on the claim compete of providing the unified metadata search interface further includes: receiving a request for one or more objects based on one or more metadata attributes);   
determining one or more indexed objects matching the one or more metadata attributes; and providing an indication of the one or more indexed objects satisfying the request (Prahl ad discloses the storage manager 105 may receive and process a request to search the management index 211 for files matching certain search criteria, and then return matching files. The metadata attributes is to filter content based on their values. The system receives a search request specifying criteria for finding matching target content. For example, the search request may specify one or more keywords that will be found in matching documents. The metadata file is parsed until the stream header corresponding to the data object or block to be restored is accessed and metadata to be specified on a per file/object basis or on a data container or bucket basis. Management index may associate secondary storage files with various attributes, characteristics, identifiers, or other tags or data classifications associated with the file content. A primary copy volume at a particular moment in time, and may also preserve file attributes and contents, (see Prahlad: Para. 0102, 0240-0252, 0256, 0257 and 0265-0270). This reads on the claim concept of determining one or more indexed objects matching the one or more metadata attributes; and providing an indication of the one or more indexed objects satisfying the request). 
Regarding dependent claim(s) 8, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 7. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the indication includes a corresponding location associated with the one or more indexed objects satisfying the request. 
In the same field of endeavor, Prahlad discloses wherein the indication includes a corresponding location associated with the one or more indexed objects satisfying the request (Prahlad discloses reference may be a pointer or link to the location of the data object, which is the metadata file stores references to the location(s) of data objects in the "S" file and the "N" file. A reference count in the index, identifier of the location or identity of the particular cloud storage site if multiple sites are being used. Management index 211 may be used to indicate logical associations between components of the system, user preferences, management tasks, media containerization and data storage information or other useful data. The management index may indicate which cloud-based storage site(s) stores which data set, (see Prahlad Para. 0063, 0076-0100, 0104, 0105, 0146-0176, 0238-0262, 0266 and 0340). This reads on the claim concept of wherein the indication includes a corresponding location associated with the one or more indexed objects satisfying the request). 
Regarding dependent claim(s) 9, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 8. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the corresponding location includes a storage domain of the different storage domains. 
In the same field of endeavor, Prahlad discloses wherein the corresponding location includes a storage domain of the different storage domains (Prahlad discloses the media file system agent 240 may also maintain a multiple-part identifier, such as a five-part identifier, that includes an enterprise or domain identifier (e.g., an identifier of a company/customer, a grouping of clients/companies, etc.), a client identifier to identify a particular company, customer or host computer to connect to at the customer. A storage operation set identifier to identify when the storage operation data was obtained, and a sub client identifier to provide a further level of granularity within an enterprise to identify an origin, location, or the use of the data (e.g., a file system on a client could be a sub-client, or a database on a client could be a sub-client). Storage operations involving various cloud storage sites 115A-N. By providing content indexing and local searching, the system may reduce the time and cost associated with data access or data search requests sent to remote cloud storage sites, (see Prahlad: Para. 0061-0080 and 0250). This reads on the claim concept of wherein the corresponding location includes a storage domain of the different storage domains). 
	Regarding dependent claim(s) 10, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 9. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the corresponding location includes a primary storage system of the storage domain. 
In the same field of endeavor, Prahlad discloses wherein the corresponding location includes a primary storage system of the storage domain (Prahlad discloses storage operations performed by storage operation cells 150 may include creating, storing, retrieving, and migrating primary storage data (e.g., data store 260) and secondary storage data (which may include, for example, snapshot copies, backup copies, Hierarchical Storage Management (HSM) copies, archive copies, and other types of copies of electronic data) stored on storage devices. The media file system agent 240 may also maintain a multiple-part identifier, such as a five-part identifier, that includes an enterprise or domain identifier (e.g., an identifier of a company/customer, a grouping of clients/companies, etc.), a client identifier to identify a particular company, customer or host computer to connect to at the customer. A storage operation set identifier to identify when the storage operation data was obtained, and a sub client identifier to provide a further level of granularity within an enterprise to identify an origin, location, or the use of the data (e.g., a file system on a client could be a sub-client, or a database on a client could be a sub-client). Storage operations involving various cloud storage sites IISA-N. By providing content indexing and local searching, the system may reduce the time and cost associated with data access or data search requests sent to remote cloud storage sites, (Prahlad:
Para. 0061-0080, 0100, 0250 and FIG. 2 & 21). This reads on the claim concept of wherein the corresponding location includes a primary storage system of the storage domain). 
	Regarding dependent claim(s) 11, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 9. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the corresponding location includes a secondary storage cluster of the storage domain. 
	In the same field of endeavor, Prahlad discloses wherein the corresponding location includes a secondary storage cluster of the storage domain (Prahlad discloses the media file system agent 240 may also maintain a multiple-part identifier, such as a five-part identifier, that includes an enterprise or domain identifier (e.g., an identifier of a company/customer, a grouping of clients/companies,
etc.), a client identifier to identify a particular company, customer or host computer to connect to at the customer. A storage operation set identifier to identify when the storage operation data was obtained, and a sub client identifier to provide a further level of granularity within an enterprise to identify an origin, location, or the use of the data (e.g., a file system on a client could be a sub-client, or a database on a client could be a sub-client). Storage operations involving various cloud storage sites IISA-N. By providing content indexing and local searching, the system may reduce the time and cost associated with data access or data search requests sent to remote cloud storage sites. Data can be stored in primary storage as a primary copy that includes production data, or in secondary storage as various types of secondary copies including, as a backup copy, a snapshot copy, a hierarchical storage management copy. The systems and methods herein may deliver unified data management from a single console, with modules or agents for backup and recovery, archive, replication, reporting, and search. This way, heterogeneous data from many different applications is available through a unified search user interface. Domain identifier (e.g., an identifier of a company/customer, a grouping of clients/companies, etc.), a client identifier to identify a particular company, customer or host computer to connect to at the customer, an application type. A storage operation set identifier to identify when the storage operation data was obtained, and a sub-client identifier to provide a further level of granularity within an enterprise to identify an origin, location, or the use of the data (e.g., a file system on a client could be a sub-client, or a database on a client could be a sub-client). Secondary storage may also involve movement of associated metadata and index data and other tracking information. A certain network configuration includes multiple storage operation, this allows each storage operation to send and receive certain pertinent information from other storage operation, including status information, routing information, information regarding capacity and utilization.
Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Clustering distributes workloads to each server, manages the transfer of workloads between servers, and provides access to all files from any server regardless of the physical location of the file. A secondary cloud storage computing device 165 copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device 165; each data object in the group/cluster is stored in association with related metadata. The secondary storage computing device 165 may in tum create secondary copies of primary data objects (or some components thereof) in storage devices 115, which may include various cloud storage sites 115A-N. As shown in FIG. 22, the object store 2250 may comprise a storage manager 105, one or more object server nodes 2208, and one or more secondary storage computing devices. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability, (see, Prahlad: Para. 0050, 0072-0098 0100-0109, 0127,
0264, 0324-0327, 0422 and 0423). This reads on the claim concept of wherein the corresponding location includes a secondary storage cluster of the storage domain). 
	Regarding dependent claim(s) 12, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 1. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the different storage domains are remote from each other. 
	In the same field of endeavor, Prahlad discloses wherein the different storage domains are remote from each other (it may be deployed from a remote location or its functions approximated by a remote process that performs some or all of the functions of data agent. By providing content indexing and local searching, the system may reduce the time and cost associated with data access or data search requests sent to remote cloud storage sites. Remote devices might include any component of the storage operation cell 150, such as clients 130, secondary storage computing devices 165, storage devices 115, storage managers 105 or other networked devices. Cloud storage submodule 236 may be installed on clients 130 to facilitate easier utilization of remote cloud storage sites. 0061, 0081, 0112, 0133, 0256, 0257, 0334 and 0410-0416). This reads on the claim concept of wherein the different storage domains are remote from each other). 
	Regarding claim 14, (drawn system): claim 14 is system claims respectively that correspond to method of claim 4. Therefore, 14 is rejected for at least the same reasons as the method of 4. 
	Regarding claim 15, (drawn system): claim 15 is system claims respectively that correspond to method of claim 5. Therefore, 15 is rejected for at least the same reasons as the method of 5. 
	Regarding claim 16, (drawn system): claim 16 is system claims respectively that correspond to method of claim 6. Therefore, 16 is rejected for at least the same reasons as the method of 6. 
	Regarding claim 17, (drawn system): claim 17 is system claims respectively that correspond to method of claim 7. Therefore, 17 is rejected for at least the same reasons as the method of 7. 
	Regarding claim 18, (drawn system): claim 18 is system claims respectively that correspond to method of claim 8. Therefore, 18 is rejected for at least the same reasons as the method of 8. 
	Regarding claim 19, (drawn system): claim 19 is system claims respectively that correspond to method of claim 9. Therefore, 19 is rejected for at least the same reasons as the method of 9. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ramu et al. (US 2015/0227602 A1, hereinafter Ramu) in view of Ashraf et al. (US 2018/0285214 A1, hereinafter Ashraf) in view of Iyer et al. (US 2017/0060918 A1, hereinafter Iyer) and in view of Hammer et al. (US 2015/0199367 A1, hereinafter Hammer). 
Regarding dependent claim(s) 21, the combination of Ramu, Ashraf and Iyer discloses the method as in claim 1. However, the combination of Ramu, Ashraf and Iyer do not appear to specifically disclose wherein the metadata associated with content stored in the corresponding secondary storage cluster is organized using a tree data structure. 
In the same field of endeavor, Hammer discloses wherein the metadata associated with content stored in the corresponding secondary storage cluster is organized using a tree data structure (Hammer discloses the information management system 100 may include a primary storage subsystem 102, a secondary storage subsystem 104, and a storage manager 106. the secondary storage subsystem 104 includes one or more secondary storage computing devices 118 and one or more secondary storage devices 120 configured to create and store one or more secondary copies 124 (inclusive of copies 124a-124n) of the primary data 112 and associated metadata. Clustered storage is the use of two or more storage servers working together to increase performance, capacity, or reliability. Clustering distributes workloads to each server, manages the transfer of workloads between servers, and provides access to all files from any server regardless of the physical location of the file. A node in a tree directory that can be expanded to provide more granular categorization of data objects, e.g., by primary device, by secondary device, by version, by modification data and/or time, by file type, etc., A tree data structure can be defined recursively as a collection of nodes (starting at a root node), where each node is a data structure consisting of a value, together with a list of references to nodes {the "children"), with the constraints that no reference is duplicated, and none points to the root (e.g., nodes that are separate from the client computing devices 802, storage manager 840, and/or secondary storage devices 808), (see Hammer: Para. 0025-0035, 0056-0060, 0082 and 0240). This reads on the claim concept of wherein the metadata associated with content stored in the corresponding secondary storage cluster is organized using a tree data structure). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the virtual data backup storing and indexing then providing a unified metadata search interface of Ramu, Ashraf and Iyer in order to have incorporated the tree data structure of Hammer, since both of these mechanisms are directed to tree data is a good static data structure that can be accessed randomly and is fairly easy to implement. Linked Lists on the other hand is dynamic and is ideal for application that requires frequent operations such as add, delete, and update. One drawback of linked list is that data access is sequential. Then there are other specialized data structures like, stacks and queues that allows us to solve complicated problems (eg: Maze traversal) using these restricted data structures. One other data structure is the hash table that allows users to program applications that require frequent search and updates. They can be done in O (1) in a hash table. A structure that may have multiple relations among its nodes. Such a structure is called a tree. A tree is a collection of nodes connected by directed (or undirected) edges. A tree is a nonlinear data structure, compared to arrays, linked lists, stacks and queues which are linear data structures. A tree can be empty with no nodes or a tree is a structure consisting of one node called the root and zero or one or more subtrees. Storage nodes use a reasonable amount of memory and CPU. Metadata needs to be readily available to return objects quickly. The object stores run services not only to field incoming requests from the access tier, but to also run replicators, auditors, and reapers. A multi-tiered data center, HTTP-based applications make good use of separate tiers for web, application and database servers. It allows for distinct separation between the tiers, which improves security and redundancy. In a clustered system, data stays behind a single compute node. These architectures distribute data between multiple nodes, running in parallel, and use a grid of multiple high-availability controllers. They have a significant amount of inter-node communication and work with several types of operations, but the master node organizes input processing. Cloud storage is a digital storage solution which utilizes multiple servers to store data in logical pools. The organizations buy the storage capacity from the providers to store user, organization, or application data. Incorporating the teachings of Hammer into Ramu, Ashraf and Iyer would produce the administrator-like functions may include content modification, deduplication operations, and storage policy adjustments, among others, as disclosed by Hammer, (see Abstract). 
                                                            Examiner's Notes 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164